DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant Application claims benefit as a continuation of the prior application 16/411,982 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (U.S. 2011/0064506 A1).
Spence et al. disclose the following claimed limitations:
Regarding independent Claim 1, a platen (100) for a printing system (300, §§0021-0028, 0035-0037 and Figs. 1, 5), comprising: 
a platen plate (120) configured for supporting a transfer belt that includes a plurality of holes (160, §§0021-0035 and Figs. 1-5); 
a print bar including a plurality of printheads (310, §§0035-0036 and Figs. 5, 6); 
a plurality of apertures (124) that are arranged in a plurality of rows including a first group of apertures located below the plurality of the printheads that are configured to reduce air flow induced by a vacuum from a vacuum source, and a second group of apertures located in regions other than below the printheads, which are configured to constrain a workpiece on the transfer belt  (§§0021-0031 and Figs. 3, 5-6).
Regarding Claim 2, wherein the plurality of apertures extends longitudinally from a first end of the platen plate to a second end, opposite the first end, of the platen plate (Fig. 3).
Regarding Claim 3, wherein the second group of apertures are configured to apply a vacuum to the platen plate (§§0021-0031 and Figs. 3, 5-6).
Regarding Claim 4, wherein the applied vacuum is configured to constrain the workpiece to the transfer belt (§§0021-0031 and Figs. 3, 5-6).
Regarding Claim 5, wherein the applied vacuum is configured to limit the separation between the workpiece and the transfer belt (§§0021-0031 and Figs. 3, 5-6).
Regarding Claim 6, wherein the first group of apertures are arranged in a staggered arrangement similar to an arrangement of the plurality of printheads (Figs. 3, 5-6).
Regarding Claim 7, wherein the second group of apertures is configured to constrain a leading edge of the workpiece on the transfer belt as the workpiece exits a printing region (§§0021-0031 and Figs. 3, 5-6).
Regarding Claim 8, wherein the second group of apertures is configured to constrain a trailing edge of the workpiece on the transfer belt as the workpiece enters a printing region (§§0021-0038 and Figs. 3, 5-7).
Regarding Claim 9, a transfer belt (120) that is configured to include the plurality of apertures and travel from a first end of printing system to a second end, opposite the first end, of the printing system (§§0021-0028, 0035 and Figs. 1, 5).
Regarding Claim 10, wherein the plurality of apertures is arranged in a series of evenly spaced rows (Fig. 3).
Regarding independent Claim 11, a printing system (300) for transferring a workpiece through a printing region (§§0021-0028, 0035 and Figs. 1, 5), the printing system comprising: 
a transfer belt (160) that is configured to include a plurality of apertures and travel from a first end of printing system to a second end, opposite the first end, of the printing system (§§0021-0035 and Figs. 1-5), 
wherein the plurality of apertures are arranged in a plurality of rows including a first group of apertures located below a plurality of printheads (310) and are configured to reduce air flow induced by a vacuum from a vacuum source, and a second group of apertures located in regions other than below the printheads, which are configured to constrain the workpiece on the transfer belt (§§0035-0036 and Figs. 5, 6); and 
a feed system (340) operable to feed the workpiece onto the transfer belt in a manner that aligns with the plurality of apertures (§0038 and Fig. 8).
Regarding Claim 12, wherein the plurality of apertures is arranged in a series of evenly spaced rows (Fig. 3).
Regarding Claim 13, wherein the feed system is further operable to feed the workpiece such that every aperture of the plurality of aperture is covered by the workpiece (Fig. 8).
Regarding Claim 14, wherein the second group of apertures are configured to apply a vacuum to the workpiece (§§0021-0031 and Figs. 3, 5-6).
Regarding Claim 15, wherein the applied vacuum is configured to limit the separation between the workpiece and the transfer belt (§§0021-0031 and Figs. 3, 5-6).
7.	Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philips et al. (U.S. 2008/0218576 A1).
Philips et al. disclose the following claimed limitations:
Regarding independent Claim 16, a method comprising: 
feeding a workpiece (17) onto a transfer belt (50), wherein the transfer belt includes plurality of apertures (60, 64), wherein the plurality of apertures is arranged in a plurality of rows including a first group of apertures located below a plurality of the printheads and a second group of apertures located in regions other than below the printheads (§§0016-0028 and Figs. 1-3); and 
in response to the transfer belt travelling from a first end of a printing system to a second end opposite the first end: 
reducing air flow below the plurality of printheads induced by a vacuum from a vacuum source (by the web 17 occluding some of the apertures 60, 64 while transported on the belt 50); and 
constraining the workpiece on the transfer belt by applying vacuum to the workpiece (§§0010, 0016-0028 and Figs. 1-3).
Regarding Claim 17, aligning the workpiece on the transfer belt such that every aperture of the plurality of apertures is covered by the workpiece (§0010, Fig. 3).
Regarding Claim 18, limiting the separation between the workpiece and transfer belt by applying vacuum (§§0016-0028).
Regarding Claim 19, activating vacuum associated with the first group of apertures (§§0010, 0017-0028).
Regarding Claim 20, activating vacuum associated with the second group of apertures (§§0010, 0017-0028).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853